Exhibit 10.4
 
LICENSE TERMINATION AND EXTINGUISHING AGREEMENT
 
This License Termination and Extinguishing Agreement ("Termination Agreement")
is entered into as of March 31, 2010, by and between New Nycon, Inc. a Delaware
corporation with an address of One Neshaminy Interplex #201 Trevose, PA 19053, a
wholly owned subsidiary of Pure Earth, Inc. ("Licensee") and Paul E. Bracegirdle
with an address of P.O. Box 88 Langhorne, PA 19047 ("Licensor").  Capitalized
terms used herein and not otherwise defined shall have the respective meanings
ascribed to them in that certain License Agreement dated as of 30th day of
April, 2008 by and between Licensor and Licensee ("Exclusive License
Agreement”).
 
WHEREAS, the Licensor granted the Licensee the exclusive right and license to
use the Technology and Products pursuant to the License Agreement in accordance
with the terms set forth therein; and
 
WHEREAS, the Licensor and Licensee now wish to terminate and extinguish the
License Agreement in its entirety and in accordance with the terms set forth in
this Termination Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
contained herein and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
 
1.   Termination.  The Licensor and the Licensee hereby terminate and extinguish
the Exclusive License Agreement effective as of the Termination Date (as defined
below). In furtherance of the foregoing, as of the Termination Date, Licensor
shall terminate and Licensee shall relinquish all of Licensee's rights set forth
in the Exclusive License Agreement, including, without limitation, Licensee's
right to use or sublicense in any manner the Technology, Product, Patents,
Licensed IP or the Trademarks. The Licensee agrees that any rights or
obligations contained within the Exclusive License Agreement shall be of no
further force and effect.
 
2.   Termination Fee.  The Licensor and the Licensee hereby agree that neither
party shall be due any Termination Fee or other obligation one-to-the-other
whatsoever.
 
3.   Effective Date of Termination.  The termination of the Exclusive License
Agreement provided for in Section 1 herein shall occur and be effective as of
the date first above written.
 
 
 

--------------------------------------------------------------------------------

 
 
By New Nycon, Inc. (Licensee)
 
/s/ Brent Kopenhaver
[Signature]
 
By Paul E. Bracegirdle (Licensor)
 
/s/ Paul E. Bracegirdle
 
By Pure Earth, Inc. (Shareholder of Licensee)
 
/s/ Brent Kopenhaver
[Signature]

 
 
 

--------------------------------------------------------------------------------

 